Present: Carrico, C.J., Compton, Lacy, Hassell, Keenan, and
         Kinser, JJ., and Stephenson, Senior Justice

ANGELA D. TOOMBS
                                             OPINION BY
v.   Record No. 971951     SENIOR JUSTICE ROSCOE B. STEPHENSON, JR.
                                            June 5, 1998
BRETT K. HAYES

          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                   Melvin R. Hughes, Jr., Judge

      The sole issue in this appeal is whether the jury’s verdict

is inadequate as a matter of law.

                                   I

      Angela D. Toombs sued Brett K. Hayes to recover damages for

injuries Toombs sustained in a motor vehicle collision.     Hayes

admitted liability for the accident.      Following a jury trial on

June 13, 1997, to determine Toombs’ damages, the jury returned a

verdict in the amount of $23,282.84.      Toombs moved the trial

court to set aside the verdict and order a new trial, claiming

that the verdict was inadequate as a matter of law.      The court

overruled the motion for the reasons stated in its letter

opinion dated June 19, 1997, and, on June 25, 1997, the court

entered judgment on the verdict.       Toombs appeals.

                                 II

      The motor vehicle collision occurred on September 14, 1994,

in the City of Richmond.   Toombs was a front-seat passenger in

an automobile operated by Lori J. Curtis.      The automobile

operated by Hayes struck the passenger side of the Curtis car.
     The next day, Toombs received treatment at a hospital

emergency room.    From September 19, 1994, to April 21, 1995,

Toombs was under the care of Dr. John T. Carmack, her family

physician.   Dr. Carmack testified that, as a result of the

collision, Toombs suffers from chronic mechanical back strain,

synonymous with sacroiliac joint dysfunction, and muscle spasms

in the low back.   He further testified that all of the treatment

he provided was necessary and appropriate.

     On April 21, 1995, Dr. Carmack referred Toombs to Dr. Mark

E. DeBlois, an orthopedic surgeon.    Dr. DeBlois testified that,

as a result of the collision, Tombs sustained a lumbar or

sacroiliac strain.   The doctor ordered various tests and

physical therapy and prescribed pain medications and anti-

inflammatories.    He also referred Toombs to Dr. Douglas A.

Wayne, a specialist in rehabilitation and physical medicine.

According to Dr. DeBlois, his treatment of Toombs was necessary,

reasonable, and directly related to her injuries received in the

accident.

     Dr. Wayne testified that, as a result of the automobile

collision, Toombs suffers from sacroiliac dysfunction and

chronic strain of the lumbosacral supraspinous ligaments.      The

doctor recommended that Toombs continue doing stretching

exercises and using a sacroiliac belt.   He also prescribed

electrical stimulation to dull or mask Toombs’ pain.


                                  2
     Toombs’ medical expenses totaled $18,838.52.       As a result

of the collision, she incurred $4,444.32 in lost wages.      She

testified that, as a result of the accident, she has had

constant low back pain, her once physically active lifestyle is

now restricted, sexual relations with her husband have been

affected, and she has had to postpone plans to have other

children.

                                III

     The jury returned a verdict in the exact amount of Toombs’

medical expenses and lost wages.       Toombs contends that the

verdict is inadequate as a matter of law.      We agree.

     Recently, in Bowers v. Sprouse, 254 Va. 428, 492 S.E.2d 637

(1997), decided after the trial court ruled in the present case,

we held that "a jury award in a personal injury action which

compensates a plaintiff for the exact amount of the plaintiff’s

medical expenses and other special damages is inadequate as a

matter of law, irrespective of whether those damages were

controverted."   Id. at 431, 492 S.E.2d at 639.      This is so, we

said, because such a verdict "indicates that although the jury

found the plaintiff was injured and had incurred special

damages, the jury, for whatever reason, failed to compensate

[the plaintiff] for any other items of damage."       Id., 492 S.E.2d

at 638.   We noted that, "at a minimum, [the] plaintiff




                                   3
experienced pain, suffering, and inconvenience . . . and was

entitled to compensation for [those] elements of damage."       Id.

        Hayes attempts to distinguish the present case from Bowers,

relying upon certain handwritten notations on the verdict form.

The notations, immediately below the foreperson’s signature,

read:

        18,838.53 Medical
         4,444.32 Lost Wages
                  Pain + Suffering

These notations, however, had been scratched out.    Below them

are the following notations:

        1,482.68 Medical
        1,204.09 Wages
        ________ Balance For Pain + Suffering

Hayes argues that "[t]he notations clearly demonstrate that the

jury awarded the plaintiff damages for her medical expenses,

earnings lost, pain suffered and inconvenience caused as a

result of [his] negligence."

        We think reliance upon the notations would raise many

questions and require us to resort to speculation and

conjecture.    We have no way of knowing who made the notations

and why or who, if anyone, authorized them.     We can only

speculate whether the notations were approved by the jury.      More

perplexing is why, if the jury intended to compensate Toombs for

pain, suffering, and inconvenience, the verdict is in the exact

amount of her special damages.


                                     4
        In Ingles v. Dively, 246 Va. 244, 253, 435 S.E.2d 641, 646

(1993), we addressed the issue respecting notations on a verdict

form.    We stated that "[w]e share the virtually unanimous view

of courts across this country that a court should not engage in

speculation over the meaning of notations made by jury members

on the verdict form during the deliberative process."

        Previously, however, in DeWald v. King, 233 Va. 140, 354
S.E.2d 60 (1987), we did consider certain notations on a verdict

form.    A close reading of DeWald, though, indicates that

consideration of the notations was unnecessary and not essential

to our holding.    Before making any reference to the notations,

we had already determined, based upon Rome v. Kelly Springfield

Tire Co., 217 Va. 943, 234 S.E.2d 277 (1977), and its progeny,

that the verdict in DeWald was inadequate as a matter of law.

Therefore, the reference to the notations on the verdict form

was merely dictum.

        Accordingly, we adhere to what we said in Ingles.

Notations such as those in the present case, located below the

signed verdict, simply are not part of the verdict, and a court

should not speculate about their origin, purpose, or meaning.

        We hold, therefore, that Bowers is controlling and that the

verdict in the present case is inadequate as a matter of law.

We will reverse the trial court’s judgment and remand the case

for a new trial on damages.


                                   5
    Reversed and remanded.




6